     Case 19-31737 Document 31 Filed in TXSB on 10/16/19 Page 1 of 6



                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

IN RE:                                            §
                                                  §       CASE NO. 19-31737-H5-7
SAUMEN PRASAD AND                                 §
AISHWARYA LAKSHMI,                                §           (Chapter 7)
                                                  §
   DEBTORS                                        §

        NOTICE OF ABANDONMENT OR DISPOSITION OF PROPERTY

                    NOTICE PURSUANT TO LOCAL RULE 9013

This motion seeks an order that may adversely affect you. If you oppose the motion,
you should immediately contact the moving party to resolve the dispute. If you and
the moving party cannot agree, you must file a response and send a copy to the moving
party. You must file and serve your response within 21 days of the date this was
served on you. Your response must state why the motion should not be granted. If
you do not file a timely response, the relief may be granted without further notice to
you. If you oppose the motion and have not reached an agreement, you must attend
the hearing. Unless the parties agree otherwise, the court may consider evidence at
the hearing and may decide the motion at the hearing.

Represented parties should act through their attorney.

        You are hereby notified that the Trustee of the above-captioned estate intends to
abandon property of the estate on or before 21 days after the date of this notice for the
reason that such property is of inconsequential value or benefit to the estate, pursuant to 11
U.S.C. § 554(a). This notice shall serve as the Trustee's Application to Abandon Property
of the estate. The property which is to be abandoned is described as follows:

       Real property located at 21-1105 Kon Salve Road, Panvel, Navi Mumbai
       Maharashtra, India 410221.

        A home on this property is under construction. Debtor’s estimated value is
$250.000.00 with a lien in the amount of $200,000.00. However, the loan on the property
is in default and subject to foreclosure. The estate has no ability to bring the loan current,
and therefore the Trustee believes that attempted liquidation of this asset is not in the best
interest of creditors.

       DATED: October 16, 2019.
                                               /s/ Timothy L. Wentworth
                                               __________________________________
                                               TIMOTHY L. WENTWORTH

                                                  1
     Case 19-31737 Document 31 Filed in TXSB on 10/16/19 Page 2 of 6



OF COUNSEL:

CAGE, HILL & NIEHAUS, L.L.P.
5851 San Felipe, Suite 950
Houston, Texas 77057
Telephone: 713-789-0500
Telecopier: 713-974-0344
ATTORNEYS FOR LOWELL T.
CAGE, TRUSTEE


                             CERTIFICATE OF SERVICE

        I hereby certify that on the 17th day of October, 2019, pursuant to Local Bankruptcy
Rules 2002 and 9013, a true and correct copy of the attached Notice to Abandon Property
was sent via electronic service or by United States Mail, postage prepaid, to parties listed
on the attached service list.


                                              /s/ Timothy L. Wentworth
                                              ____________________________________
                                              TIMOTHY L. WENTWORTH




                                                 2
                           Case 19-31737 Document
Label Matrix for local noticing                       31 Filed
                                           Advancial Federal Credit in  TXSB on 10/16/19 (p)LIFTFUND
                                                                     Union                 Page 3 INC of 6
0541-4                                     1845 Woodall Rogers Fwy.                      2007 WEST MARTIN STREET
Case 19-31737                              Suite 1300                                    SAN ANTONIO TX 78207-2630
Southern District of Texas                 Dallas, TX 75201-2260
Houston
Wed Oct 16 16:19:55 CDT 2019
PRA Receivables Management, LLC            4                                             Advancial Fcu
PO Box 41021                               United States Bankruptcy Court                Attn: Bankruptcy Department
Norfolk, VA 23541-1021                     PO Box 61010                                  1845 Woodall Rodgers Fwy Ste 1300
                                           Houston, TX 77208-1010                        Dallas, TX 75201-2260


Advancial Federal Credit Union                American Express National Bank                 American Express National Bank
1845 Woodall Rodgers Frwy                     c/o Becket and Lee LLP                         c/o Zwicker & Associates, P.C.
Suite 1300                                    PO Box 3001                                    14090 Southwest Fwy Ste 408
Dallas, Texas 75201-2260                      Malvern PA 19355-0701                          Sugar Land, TX 77478-3682


Amex                                          Amex                                           BBVA Compass
4315 S 2700 W                                 Correspondence/Bankruptcy                      Attn: Bankruptcy
Salt Lake Cty, UT 84184-0001                  PO Box 981540                                  Po Box 11830
                                              El Paso, TX 79998-1540                         Birmingham, AL 35202-1830


Bank Of America                               Bluevine Capital Inc.                          Capital One
4909 Savarese Cir                             401 Warren St Ste 300                          Attn: Bankruptcy
Tampa, FL 33634-2413                          Redwood City, CA 94063-1578                    PO Box 30285
                                                                                             Salt Lake City, UT 84130-0285


Capital One Bank (USA), N.A.                  Celtic Bank                                    Chase Card Services
by American InfoSource as agent               268 S State St                                 Attn: Bankruptcy
PO Box 71083                                  Salt Lake Cty, UT 84111-5314                   PO Box 15298
Charlotte, NC 28272-1083                                                                     Wilmington, DE 19850-5298


Citi                                          Citibank, N.A.                                 Comcast Business
Po Box 6500                                   701 East 60th Street North                     9602 S 300 W Ste B
Sioux Falls, SD 57117-6500                    Sioux Falls, SD 57104-0493                     Sandy, UT 84070-3302



DLI Assets Bravo, LLC                         Dedicated Commerical Recovery                  Discover Bank
c/o Heba K. Carter                            1970 Oakcrest Ave Ste 217                      Discover Products Inc
Parker, Simon & Kokolis, LLC                  Roseville, MN 55113-2624                       PO Box 3025
110 N Washington St Ste 500                                                                  New Albany, OH 43054-3025
Rockville, MD 20850-2230

(p)DISCOVER FINANCIAL SERVICES LLC            Discover Personal Loan                         Edge IT Corp
PO BOX 3025                                   Attn: Bankruptcy                               1402 Shepard Dr Ste 100
NEW ALBANY OH 43054-3025                      PO Box 30954                                   Sterling, VA 20164-4425
                                              Salt Lake City, UT 84130-0954


(p)US BANK                                    Frost Bank                                     (p)FUNDBOX INC
PO BOX 5229                                   Po Box 1600                                    300 MONTGOMERY ST
CINCINNATI OH 45201-5229                      San Antonio, TX 78296-1600                     SUITE 900
                                                                                             SAN FRANCISCO CA 94104-1921
Global Edge Solutions     Case 19-31737 Document
                                          HDFC Limited31 Filed in TXSB on 10/16/19 Hadiamondstar
                                                                                     Page 4 ofSoftware
                                                                                                   6      Solutions LLC
2829 Technology Forest Blvd Ste 280a      Ramon House, H T Parekh Marg             9477 Silver King Ct Ste B
Spring, TX 77381-3913                     169, Backbay Reclamation                 Fairfax, VA 22031-4724
                                          Churchgate, Mumbai 400020
                                          India

Independence Bank                           Insperity                                   JPMorgan Chase Bank
1370 S County Trl                           19001 Crescent Springs Dr                   Po Box 15298
E Greenwich, RI 02818-1625                  Kingwood, TX 77339-3802                     Wilmington, DE 19850-5298



JPMorgan Chase Bank                         JPMorgan Chase Bank                         JPMorgan Chase Bank, N.A.
Po Box 659809                               Po Box 78039                                s/b/m/t Chase Bank USA, N.A.
San Antonio, TX 78265-9109                  Phoenix, AZ 85062-8039                      c/o Robertson, Anschutz & Schneid, P.L.
                                                                                        6409 Congress Avenue, Suite 100
                                                                                        Boca Raton, FL 33487-2853

JSK System                                  Jasvir Kandola (JSK Systems Inc)            Jeffrey Zachter
29 Barraclough Blvd                         29 Barraclough Blvd                         2 University Plaza, Suite 205
Halton Hills, ON L7G 0E8                    Halton Hills, Ontario Canada L7G0E8         Hackensack NJ 07601-6211



Kabbage                                     Loan Builder                                Member Home Loan Llc
Po Box 77081                                c/o Swift Financial, LLC                    9601 Jones Rd Ste 108
Atlanta, GA 30357-1081                      3505 Silverside Rd                          Houston, TX 77065-3877
                                            Wilmington, DE 19810-4905


Morson International                        Morson International                        N 9 IT Services
10333 Richmond Ave Ste 445                  c/o Seth Payne                              Flat No 502, PNR Hill View Apartment
Houston, TX 77042-4146                      9545 Katy Fwy Ste 200                       Telangana - 500049, India
                                            Houston, TX 77024-1469


Nuskill LLC                                 PayPal Credit                               People’s Trust Federal Credit Union
1035 Dairy Ashford Rd Ste 220               Po Box 5138                                 P.O. Box 4511
Houston, TX 77079-4600                      Timonium, MD 21094-5138                     Houston, TX 77210-4511



Peoplestrust                                Priserve Consulting Inc                     Priserve Engineering Inc
413 Bastrop St                              1035 Dairy Ashford Rd Ste 220               1035 Dairy Ashford Rd Ste 220
Houston, TX 77003-2201                      Houston, TX 77079-4600                      Houston, TX 77079-4600



Rakesh Jain                                 Silverline Services, Inc.                   Silverline Services, Inc.
12519 Quartz Ln                             1334 Peninsula Blvd Ste 160                 c/o Alan R. Scheinthal
Dayton, TX 77535-3862                       Hewlett, NY 11557-1226                      4635 Southwest Fwy Ste 720
                                                                                        Houston, TX 77027-7105


Swift Financial LLC                         Synchrony Bank                              T2M Consulting Services
625 WEST RIDGE BUILDING E SUITE 207         c/o PRA Receivables Management, LLC         399 Campus Dr Ste 150
CONSHOHOCKEN PA 19428-3215                  PO Box 41021                                Somerset, NJ 08873-1168
                                            Norfolk VA 23541-1021
Tektree LLC                 Case 19-31737 Document
                                            U.S. Bank NA31   Filed
                                                         dba Elan    in TXSB
                                                                  Financial      on 10/16/19 U.S.
                                                                            Services           Page
                                                                                                  Small5 Business
                                                                                                          of 6 Administration
1106 Drummond Plz                                    Bankruptcy Department                                8701 S. Gessner St., Ste. 1200
Newark, DE 19711-5705                                PO Box 108                                           Houston, TX 77074-2944
                                                     St. Louis MO 63166-0108


US Trustee                                           United States Small Business Administration          Universal Technical Services
Office of the US Trustee                             2 20th St N Ste 320                                  909 W Esplanade Ave Ste 108
515 Rusk Ave                                         Birmingham, AL 35203-4002                            Kenner, LA 70065-2700
Ste 3516
Houston, TX 77002-2604

Vaktech Corporation LLC                              Veritex Bank                                         Zirlen Technologies Inc
101 Morgan Ln Ste 303                                1601 Elm St Ste 3700                                 4300 Whitwick Pl
Plainsboro, NJ 08536-3345                            Dallas, TX 75201-4798                                College Sta, TX 77845-4893



Aishwarya Lakshmi                                    Lowell T Cage                                        Michael L. Hardwick
1023 Enclave Sq S                                    Cage Hill and Niehaus LLP                            Michael Hardwick Law, PLLC
Houston, TX 77077-7614                               5851 San Felipe                                      2200 North Loop West, Suite 116
                                                     Suite 950                                            Houston, TX 77018-1753
                                                     Houston, TX 77057-8021

Saumen Prasad
1023 Enclave Sq S
Houston, TX 77077-7614




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


LiftFund, Inc.                                       Discover Financial                                   Elan
2007 W. Martin St                                    Attn: Bankruptcy Department                          Po Box 790408
San Antonio, TX 78207                                PO Box 15316                                         Saint Louis, MO 63179-0408
                                                     Wilmington, DE 19850-5316


(d)Elan Financial Service                            Fundbox                                              (d)Liftfund
Attn: Bankruptcy 4801 Frederica Street               300 Montgomery St Ste 900                            2007 W Martin St
Owensboro, KY 42301                                  San Francisco, CA 94104-1921                         San Antonio, TX 78207




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Zirlen Technologies                               (u)Housing Development Finance Corporation Li        (d)PRA Receivables Management, LLC
                                                     Ramon House 169 Backbay Reclamation                  PO Box 41021
                                                     Churchgate, Mumbai 400020                            Norfolk, VA 23541-1021
(u)LLC Member Home Loan   Case 19-31737 Document
                                          End of Label31   Filed in TXSB on 10/16/19 Page 6 of 6
                                                       Matrix
                                             Mailable recipients   72
                                             Bypassed recipients    4
                                             Total                 76
